Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species A1 (laser transmitter with a high-side switch) and B1 (cavity with one wall) in the reply filed on 4/20/22 is acknowledged.  The traversal is on the ground(s) that “having a laser transmitter with high-side or low-side switch does not preclude any of the asserted cavity configurations”.  This is not found persuasive because the restriction requirement is not between group A (directed to switch circuits) and group B (directed to cavity designs), but selecting among species A1-A3 (directed to different switch circuits) and among species B1-3 (directed to different cavity designs). In addition, applicant did not state on the record that the species are obvious variants of each other. Claims 1-6, 9, 12-14, 17-20, 23-24 read on the elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 7-8,10-11,15-16,21-22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chojnacki et al. (2018/0045882), found in IDS, hereinafter ‘882.
Annotated Fig 4A (viewed upside down) of ‘882 discloses an electronic circuit assembly, comprising:
1,12. 	“a circuit substrate [6,7] including 
a top surface [T], a bottom surface [B], and a cavity [C] formed at an edge [left side] of the circuit substrate [6,7] that exposes an intermediate surface [I] between the top surface [T] and the bottom surface [B] of the circuit substrate [6,7]; and 
a laser diode [3] including a top surface [11], a bottom surface [10], and a side surface [S], wherein the bottom surface [10] of the laser diode [3] is arranged on the intermediate surface [I] of the circuit substrate [6,7].”
2,13. 	“wherein the laser diode [3] is an edge emitting laser diode configured to emit laser energy [15] from a side surface [S] of the laser diode, and 
the top surface [11] of the edge emitting laser diode [3] is substantially aligned with the top surface [T] of the circuit substrate [6,7].”
6,14. 	“wherein the cavity [C] has one wall [W] extending along the edge [left side] of the circuit substrate [6,7].”

    PNG
    media_image1.png
    388
    757
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5, 9, 17-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘882 as applied to claims 1 and 12 above.
Regarding claims 3-5, annotated Fig 4A of ‘882 discloses an electronic circuit assembly as described above, in addition ‘882 discloses making an electric connection V in the circuit substrate 6 that electrically connects the bottom of the laser diode 3 with the laser driver 4. ‘882 does not disclose this connection to be a signal via.
However, the examiner takes an official notice that signal vias that extend through the circuit substrate in order to connected different semiconductor elements mounted on the substrate are well known in the art, this is also evidenced by Fig 4 of applicant’s disclosure identified as “Background Art”, Fig 4 shows vias 424 extending through a circuit substrate 420. Signal vias can be designed to be of any desired length, as is well known in the art of semiconductor manufacturing.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘882 by using a signal via instead of the electric connection V, since the combination would yield the predictable result of electrically connecting the laser diode 3 with the laser driver 4.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	‘882 (modified as described above) further discloses:
3,17. 	“wherein the circuit substrate [6,7] includes one or more signal vias [Via] extending from a height of the intermediate surface [I] to the top surface [T] of the circuit substrate [6,7].”
4,17. 	“wherein a height of the one or more signal vias [Via] is substantially equal to a height of the edge emitting laser diode [3].”
5,18,19. 	“including: a surface mount device (SMD) [4] disposed on the top surface [T] of the circuit substrate [6,7];”
 wherein the intermediate surface [I] of the circuit substrate [6,7] includes one or more electrically conductive traces [8e] electrically connected to the bottom surface [10] of the edge emitting laser diode [3]; 
the top surface [T] of the circuit substrate [6,7] includes one or more one or more [sic] electrically conductive traces [8c] electrically connected to the SMD [4]; and 
at least one via [Via] of the one or more signal vias provide electrical continuity [P] between the bottom surface [10] of the edge emitting laser diode [3] and the SMD [4].”
Regarding claim 9, annotated Fig 4A of ‘882 discloses an electronic circuit assembly as described above, in addition ‘882 discloses a laser driver 4 disposed on the top surface of the circuit substrate 6 and connected to laser diode 3. ‘882 does not specify the laser driver 4 to be connected to the laser diode 3 in a high-side switch circuit configuration and with thermal vias underneath the laser diode 3 below the intermediate surface of the circuit substrate, such that the laser diode and the thermal vias are connected to circuit ground.
However, the examiner takes an official notice that thermal vias positioned underneath a laser diode or other semiconductor device, that extend through the circuit substrate in order to dissipate heat from the device, are well known in the art. The examiner also takes an official notice that a high-side switch laser driving configuration, where the bottom terminal of the laser diode is connected to ground is well known in the art to be used in laser transmitter systems. This is also evidenced by Figs 2B and 4 of applicant’s disclosure identified as “Background Art”, Fig 2B shows that in a high-side switch configuration the bottom of the laser diode LOAD is connected to circuit ground. Fig 4 specifies that the laser driver SMD can be connected in a high-side switch configuration and a heat sink 428 and/or a via 424 can be positioned underneath the laser diode 402. The examiner also takes an official notice that it is well known in the art to connect electrically conductive components (like thermal vias) to ground in order to minimize the parasitic inductance/capacitance. 
It would have been obvious to one of ordinary skill in the art to modify the device of ‘882 by using a high-side switch laser driver configuration, positioning thermal vias underneath the laser diode, and connecting the bottom side and the thermal vias to ground, since the combination would yield the predictable result of providing communication signals to the laser diode 3 with the laser driver 4, dissipating heat from the laser diode that can detrimentally affect the lifetime of the laser diode, and reducing parasitic inductance in the circuit that can negatively affect the performance of the circuit and of the laser diode.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
9,19,20. 	“including: a surface mount device (SMD) [4] disposed on the top surface [T] of the circuit substrate [6,7] and including 
a high side switch [Fig 2B] to drive the laser diode [3]; 
one or more thermal vias [vias, heatsinks] disposed below the intermediate surface of the circuit substrate [6,7] and under the laser diode [3]; and 
wherein the bottom surface [10] of the laser diode [3] and the thermal vias are connected to circuit ground.”
Regarding claims 12-14, 17-20, the arguments applied above to the apparatus described with regards to claims 1-6 and 9 are applicable to the method claims as well, as indicated by the grouping of the claims in the rejection.

Regarding claims 23 and 24, annotated Fig 4A of ‘882 (modified as described above with respect to claim 3) further discloses a laser transmitter system, comprising:
23. 	“a circuit substrate [6,7] including a top surface [T], a bottom surface [B], and a cavity [C] formed at an edge of the circuit substrate that exposes an intermediate surface [I] between the top surface and the bottom surface of the circuit substrate; 
an edge emitting laser diode [3] including a top surface [11], a bottom surface [10], and a side surface [S] facing away from a wall [W] of the cavity, 
wherein laser energy [15] of the laser diode is emitted from the side surface of the laser diode; 
the bottom surface [10] of the laser diode is arranged on the intermediate surface [I] of the circuit substrate, and the top surface [11] of the laser diode is aligned with the top surface [T] of the circuit substrate: 
a surface mount device (SMD) [4] disposed on the top surface of the circuit substrate; and 
one or more signal vias [Via] extending in the circuit substrate from a height of the intermediate surface to the top surface of the circuit substrate, 
where the one or more signal vias [Via] provide electrical continuity between the bottom surface of the edge emitting laser diode and the SMD.”
‘882 discloses that the top surface [11] of the edge emitting laser diode is electrically connected [P] to the top surface [T] of the circuit substrate”, but does not disclose that the connection is accomplished by means of:
23.	“one or more wire bonds” 
However, the examiner takes an official notice that using wire bonds in order to connected semiconductor elements to a circuit substrate is well known in the art, this is also evidenced by Fig 4 of applicant’s disclosure identified as “Background Art”, Fig 4 shows wire bond 422 connecting the top surface of a laser 402 to the top surface of a circuit substrate 420. 
It would have been obvious to one of ordinary skill in the art to modify the device of ‘882 by using a wire bond instead of a different type of the electrical connection, since the combination would yield the predictable result of electrically connecting the laser diode 3 with the circuit substrate 6.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
24. 	“wherein the SMD [4] includes a high side switch [Fig 2B] to drive the edge emitting laser diode [3], and the bottom surface [10] of the edge emitting laser diode is electrically connected to circuit ground.”
Claim Objections
Claim 5 is objected to because of the following informalities:  it includes a repeated limitation “one or more”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13, 14 and 17-20 and all the claims that depend on them are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 17 include a limitation “wherein the laser diode is an edge emitting laser diode”, which claim 12 already discloses. The remainder of the claims are rejected for their dependence on claims 13 and 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828